Citation Nr: 1426476	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty for a period of 25 days from July 27, 1961, to August 21, 1961.  He died in October 2006, and the appellant is his widow.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Montgomery, Alabama.

In December 2011, the Board remanded this matter of further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1. The Veteran was not service-connected for any disability during his lifetime. 

2.  The Certificate of Death lists the immediate cause of the Veteran's death as end stage dementia, and type II diabetes mellitus and renal insufficiency as other significant causes of death.   

3. The evidence does not show that end stage dementia, type II diabetes mellitus or renal insufficiency are related to service. 

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, in December 2011, the Board remanded this matter.  The Board specifically instructed the RO to assist the appellant in obtaining outstanding VA and medical records, to specifically include the Veteran's terminal records from Trinity Medical Center in Birmingham, and to readjudicate the claim.  Thereafter, the RO send the appellant a letter in December 2011 requesting that she return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, to include the Veteran's terminal records.  To date, she has not returned the form.  VA treatment records were associated with the claims files, and the claim was readjudicated in a July 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist 

In correspondence dated in November 2006, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate her claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The appellant was instructed to submit any evidence in her possession that pertained to her claim.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) held that adequate notice must also include informing the claimant of degree of disability and effective date.  

Also, certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007). 

The November 2006 letter was defective in that it did not provide notice to the appellant with respect to the two elements listed in Dingess/Hartman and the three elements listed in Hupp.  No further notice was sent to the appellant to correct these defects.  While acknowledging these defects, the Board finds that they do not result in any prejudice to the appellant, which is explained below.

With respect to the notice defects as they pertain to Dingess/Hartman, as this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot. 

As to the elements mandated by Hupp, the Board finds that the appellant has actual knowledge that the Veteran was not service-connected for any disability at the time of his death and the evidence required to substantiate her claim for service connection for the Veteran's cause of death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Based on the statements made by the appellant in her notice of disagreement and VA Form 9, the Board finds that the appellant has actual knowledge of the evidence needed to substantiate a claim for service connection for the cause of the Veteran's death.  Moreover, the criteria for service connection were provided in the statement of the case and the RO further explained the reasons for denying the claim.  Based on the various notices provided to the appellant, a reasonable person would have be expected to understand what was required to substantiate the claim.  

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As noted above, the Board remanded this matter in December 2011 to obtain additional medical records, to specifically include the Veteran's terminal records from Trinity Medical Center in Birmingham.  In December 2011, the Appeals Management Center (AMC) sent the Veteran a letter and requested that she complete the enclosed VA Form 21-4142, Authorization and Consent to Release Information.  However, to date, she has not returned the form.  While VA has a duty to assist the appellant in substantiating her claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA). Therefore, the Board finds that additional efforts to assist the appellant with obtaining additional evidence would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met with respect to this evidence.  38 C.F.R. 
§ 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.  

A medical opinion has not been obtained in this case.  In this regard, the Board notes that the claim was remanded in order to obtain additional medical records, to include the terminal hospitalization records, which are highly relevant to the claim.  See 38 U.S.C.A. § 5103A(a)(3).  The appellant asserts that the Veteran had a knee injury which pre-existed service and was aggravated as a result thereof and eventually had surgeries.  She further indicated that "[i]f he had not been exposed to the rigorous training in service he would not have developed the orthopedic problems which led to years of medications with subsequent heart problems."  See Substantive Appeal dated in February 2008.  However, the death certificate, which was signed by a physician, showed that disorders other than a heart disorder caused or contributed to cause death and the appellant has not authorized the release of the terminal hospitalization records.  The service treatment records do not show that any of the disabilities listed in the death certificate were present in service nor does the appellant assert that the disabilities originated in or are related to service.  Accordingly, based on the evidence of record, including the death certificate which indicates that disorders other than a heart disorder and knee disorder caused or contributed to cause death, a medical opinion is not necessary to substantiate the claim and there is no reasonable possibility that a VA medical opinion would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a).  

Analysis 

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.312(a).  The law provides that service connection will be granted for a disease or disability if it is shown that the veteran suffered from such disease or disability and that it resulted from an injury suffered or disease contracted in line of duty, or from aggravation in line of duty of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The Veteran died in October 2006 and his death certificate lists the immediate cause of death as end stage dementia, and type II diabetes mellitus and renal insufficiency as other significant conditions contributing to death.  The Veteran was not service-connected for any disability at the time of his death.  Therefore, it is necessary to determine whether service connection should have been established. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no indication of dementia, type II diabetes mellitus, or renal insufficiency in the Veteran's service treatment records.  At the time of his discharge in August 1961, his neurological, psychological, genitourinary system, and endocrine system evaluations were normal.  Additionally, the first indication of these disabilities was not until many years after service, and there is no competent or credible evidence linking these to service.  Notably, the appellant, herself, does not relate these disabilities to service. 

Instead the appellant contends that the Veteran's pre-existing bad knee was aggravated by service resulting in arthritis, necessitating him to take over the counter pain medication which contributed to his heart condition leading to his death.  

However, the Board again notes that the Veteran's cause of death was linked to dementia, type II diabetes mellitus, and renal insufficiency and not a heart disability or knee condition.  In sum, there is simply no medical evidence that links any aspect of the Veteran's death to service.  

In adjudicating this claim, the Board must assess the appellant's competence and credibility with respect to her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a) (2) (noting that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's cause of death was related to service.  The Board finds that the appellant is not competent to relate that heart disease was due to medications taken for a knee disorder.  Such a determination requires medical expertise which she is not demonstrated to possess.  Thus, the appellant's lay statements regarding the etiology of his cause of death are deemed not competent.  Moreover, the most probative evidence of record as to the cause and contributing causes of death, the death certificate, indicates that the Veteran died as a result of other disabilities.  

In short, the Board finds that the appellant's statements, which are not competent, are outweighed by the death certificate which indicates that the Veteran's cause and contributing causes of death were disorders other than a heart disorder and a knee disorder.  Moreover, there is no evidence linking the Veteran's dementia, type II diabetes mellitus, and renal insufficiency, first shown many years after service,  to service and the service treatment records do not show that such disorders manifested in service.  Thus, the claim of service connection for the cause of the Veteran's death must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


